Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The amendment filed 8/8/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: The amendments to figs. 10 and 11 as well as the amendments to paragraphs [0070], [0071] and [0075] of the specification.
Applicant is required to cancel the new matter in the reply to this Office Action.
In particular, in Figs. 10 and 11 as amended, the position of mark M has been changed and selvedges L1 and L2 have been reversed.  These drawings are however now inconsistent with original Fig. 2 (and original figures 10 and 11), where L1 is adjacent the side with point PR1 and L2 is adjacent the side with heel PR3, as well as amended paragraph [0058] of the specification which indicates that mark M is close to selvedge L2 which is “situated on the side of the ply intended to form the heel of the rear edge PR3” and paragraph [0072] which indicates that the cutting is done from the heel PR3 to the point PR1.  In other words, in the amended version of fig. 10, the mark M is not situated closest to the selvedge on the side of the rear edge/heel PR3 but rather is now on the side of rear point PR1, this change having no clear support in the original disclosure.  Further, the amendments to paragraphs [0070], [0071] and [0075] that now essentially define that the cutting initially proceeds towards selvedge L2 before returning toward L1 has no clear basis in the original disclosure, especially given paragraph [0058] that indicates that the cutting begins near L2 and heel of the rear edge PR3 and paragraph [0072] that that the cutting is done from the heel of the rear edge PR3 to the point of the rear edge PR1.  It is also noted that these changes to paragraphs [0070], [0071] and [0075] are also inconsistent with the changes made to Figs. 10 and 11 as the initial cutting in these figures is now towards selvedge L1.
Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The claim 1 method steps, if followed directly, still do not seem to be consistent with the specific method described in the original disclosure, this creating some uncertainty in interpreting the claim scope when the claims are read in light of the original disclosure and therefore the claims are indefinite.  Further, the above described new matter and inconsistencies with the original disclosure in the amended drawings and specification introduce further ambiguity in this regard.  Note especially the indications in the original disclosure that the mark M is as a general rule positioned as close as possible to selvedge L2 on the side of the ply intended to form the heel PR3 (paragraph [0058]) and that the cutting is done from the heel PR3 to the point PR1 (paragraph [0072]) as compared to the illustration in fig. 10 as amended that the cutting starts near the point PR1 and proceeds towards the heel PR3.  Clarification of these apparent inconsistencies is required in a manner that finds original support in the original disclosure.
Applicant's arguments filed 8/8/2022 have been fully considered but they are not persuasive to the extent noted above.  The previous 35 USC 112b with respect to step B in claim 1 has however been withdrawn in light of the amendment to the claim.  The ambiguities with respect to the description of the claimed method in the specification however remain, additional uncertainty being added given the new matter and above detailed inconsistencies with paragraphs [0058] and [0072] of the specification.
Applicant's amendment necessitated the new objection/ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY L KNABLE whose telephone number is (571)272-1220. The examiner can normally be reached Part Time - Mon, Tue, Wed.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GEOFFREY L KNABLE/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        



G. Knable
August 31, 2022